Kellogg, J.
We are of opinion that the order of the special term appealed from, directing a bill of particulars be furnished by plaintiff, should be modified by striking out that requirement as to the fifteenth general paragraph of the complaint. The allegation in the fifteenth paragraph is the “living in adulterous intercourse. ” Under this allegation it would be manifestly improper to exclude proof of a nature which, though circumstantial, might point to such living in adulterous intercourse, but be wholly unsatisfactory as proof of a particular act of adultery at a particular date or place. It is therefore ordered that the order of the special term be modified by striking out the words “and fifteenth, ” and by the insertion of the word “and” between the words “thirteenth” and “fourteenth,” and, so modified, the order be affirmed, the defendant to serve a copy of the modified order, and the plaintiff to have 10 days thereafter to complj' therewith; the appellant to have $10 costs of this appeal and printing disbursements.